Citation Nr: 1045937	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
headaches as a residual of a traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with herniation of the nucleus pulposus.

4.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

6.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Heather Vanhoose, Esquire


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1996 to February 
1998 and from May 2005 to December 2007 as well as service in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the Veteran's claims for service 
connection for bilateral hearing loss, for tinnitus, for lumbar 
strain, headaches and PTSD and assigned an initial rating for 
each disability.  This rating decision also denied the Veteran's 
claim for service connection for urticaria, claimed as acne.

The Veteran testified before a Decision Review Officer (DRO) at 
an October 2009 hearing and before the undersigned Acting 
Veterans Law Judge (AVLJ) at an October 2010 videoconference 
hearing at the RO; the hearing transcripts have been associated 
with the claims file.

A March 2010 rating decision granted the Veteran's claim for 
service connection for folliculitis, claimed as acne, and 
assigned an initial noncompensable rating.  A notice of 
disagreement (NOD) objecting to the initial assigned rating has 
not been received.  Therefore, only the instant claims are before 
the Board for its consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has 
been manifested by deficiencies in the areas of work, family 
relations and mood due to such symptoms as anger, irritability, 
sleep disturbances, the intermittent neglect of personal hygiene, 
social isolation, hallucinations, near-continuous depression and 
intermittent disorientation to time or place throughout the 
course of this appeal; the record has been negative for gross 
impairment in thought processes or communication, persistent 
delusions, grossly inappropriate behavior, persistent danger of 
hurting self or others, suicidal attempts or ideations, and 
intermittent inability to perform activities of daily living.

2.  Since the award of service connection, the Veteran's 
headaches have been manifested by prostrating attacks, which 
occur between 2 and 5 times per week, lasting between 4 and 24 
hours each, and have resulted in the Veteran missing between 3 
and 5 days of work per month throughout the course of this 
appeal; the evidence of record has been negative for multi-
infarct dementia and TBI residuals rated as "total" or as a 
"3" in one or more facets.

3.  During the October 2010 Board hearing and prior to the 
promulgation of a decision, his representative indicated that the 
Veteran wished to withdraw his appeal as to the claims for higher 
initial ratings for lumbar strain with herniation of nucleus 
pulposus, for tinnitus and for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.10, 4.21, 4.125, 4.126, 4.127, 4.130, 
Diagnostic Code (DC) 9411.

2.  The criteria for an initial 50 percent rating for headaches 
as a residual of a TBI have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 
4.124a, DCs 8045 (2007, 2010) (prior and since October 23, 2008), 
8100 (2006-2010).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an initial rating in excess 
of 20 percent for lumbar strain with herniation of the nucleus 
pulposus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

5.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an initial compensable 
rating for bilateral hearing loss have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The higher rating claims arise from disagreement with the initial 
ratings assigned following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claims.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  The Veteran's 
service treatment records and private physician statements and 
treatment records are associated with his claims file.  The VA 
has obtained all pertinent/
identified records that could be obtained and all evidence 
constructively of record have been secured.  Additionally, the 
Veteran has been afforded several VA examinations for the 
disabilities in issue, which along with the rest of the evidence 
of record, are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Finally, the Board notes that the provisions of 38 C.F.R. § 
3.103(c)(2) impose two distinct duties on VA employees, including 
Board personnel, in conducting hearings: the duty to explain 
fully the issues and the duty to suggest the submission of 
evidence that may have been overlooked.  Bryant v. Shinseki, 23 
Vet. App. 488 (2010) (per curiam).  During the October 2010 
hearing, the undersigned explained what type of evidence was 
needed to substantiate his claims, asked the Veteran and his wife 
detailed questions about his PTSD and TBI residuals symptoms and 
explained to him the impact of the new TBI diagnostic criteria 
had on his pending claim.  At the conclusion of the hearing, the 
Veteran indicated that he was satisfied with the conduct of the 
hearing.  The Board therefore concludes that it has fulfilled its 
duty under Bryant.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims 
decided herein.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

PTSD Claim

The Veteran contends that the severity of his PTSD warrants a 70 
percent rating.

The Board notes that psychiatric disabilities other than eating 
disorders are rated pursuant to the criteria for General Rating 
Formula.  See 38 C.F.R. § 4.130.  Under the formula, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood. Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App 436, 442-3 (2002).  On the 
other hand, if the evidence shows that a veteran suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The United States Court of Appeals for 
the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004).

Ultimately in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App at 444.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The evidence as described above reveals GAF scores 
ranging between 28 and 60.  A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 31 to 40 
signifies some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a depressed 
man avoids friends, neglects family, and is not able to work).   
A GAF score of 21 to 30 indicates behavior is considerably 
influence by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A June 2007 VA psychiatric examination reflects the Veteran's 
report of working as a lead convoy truck driver in Iraq, being 
injured on three or four occasions by improvised explosive 
devices (IEDs) and his participation in house raids.  His current 
symptoms included depression, anxiety, intermittent memory 
problems, nightmares, anger, irritability and social withdrawal.  
Loud noises "bother him".  His wife of six years has been very 
supportive.  Drug and alcohol abuse were denied.   He was able to 
perform personal chores and attended church.  He did not belong 
to any clubs or organizations and no longer hunted or fished as 
he had in the past.

On mental status examination, the VA examiner noted that the 
Veteran's mood was dysphoric and apprehensive with some 
agitation.  His speech was clear, audible and rational and his 
appearance was neat and tidy.  He was oriented to time, place, 
date and person but was a little guarded and suspicious.  
Cognition was intact.  He had difficulty completing serial 7s and 
made 3 mistakes and had difficulty remembering a name and address 
after 3 and 5 minutes.  There was no evidence of psychosis, 
thought disorders, bizarre thought processes, tangential or 
circumstantial thinking, auditory hallucinations, visual 
hallucinations or signs or symptoms of schizophrenia.  Homicidal 
and suicidal ideations or plans were denied.  Insight, judgment 
and impulse seemed fair.  Following this examination and a review 
of the Veteran's claims file, a diagnosis of PTSD was made and a 
GAF score of 40 to 45 was assigned.  

At a July 2007 Walter Reed examination, the Veteran complained of 
poor short term memory, poor concentration, anxiety manifested by 
increased alertness, avoidance of crowded situations and 
ruminating about past events.  He was isolative, had lost 
interest in activities he had previously enjoyed and had 
increased self-consciousness.  He slept three to four hours per 
night with poor onset, racing thoughts, nightmares, and waking 
startled in the middle of the night.  Personality function 
testing revealed a profile of someone who felt that they have 
marked thinking and concentration difficulties, dysphoria, 
distress, depression, isolation from others and significant 
anxiety about physical functioning.  Neuropsychological testing 
revealed poor performance on tests designed to measure the degree 
of effort and motivation towards the assessment procedure but 
there were a number of areas in which he demonstrated intact 
performance.  These included some aspects in the areas of 
attention, visual learning and memory, verbal abstraction, 
visuospatial perception and problem solving, confrontation 
naming, categorical verbal fluency and many aspects of executive 
functioning.  He performed mildly below expectation on some 
aspects of processing and manual speed on the left as well as 
verbal memory.  The examiner opined that the Veteran will likely 
demonstrate improvements in his cognitive status in parallel with 
decreased psychological and emotional symptomatology.  
Psychological reactions to a head injury may exacerbate post-
concussive syndrome.

Continued complaints of anxiety, depression and anger management 
problems were reflected in an October 2007 VA treatment note.  He 
reported having nightmares three to five times per week, 
decreased sleep, constant awakenings, insomnia, constant 
hyperstartle reactions, hypervigilance, withdrawal from his 
friends and family members, worry and depression.  His marriage 
of six years was described as good with normal marital stress.  
He had a poor support system other than his wife and two 
stepchildren as he had only one or two friends that he spoke 
with.  Leisure activities other than occasional church attendance 
were denied. 

Mental status examination conducted during an October 2007 VA 
treatment found the Veteran to be oriented times three with 
cooperative and reasonable behavior and appropriate grooming.  
His speech was slow with increased latency of response.  Mood was 
angry and anxious.  Auditory hallucinations of explosions once or 
twice per month were reported.  His thought processes were normal 
and coherent without unusual thought content.  Insight was 
limited; judgment was good.  Memory was intact.  There were no 
suicidal or violent ideations.  Following this examination, a 
diagnosis of chronic PTSD was made and a GAF score of 60 was 
assigned.

An October 2007 Vet Center evaluation revealed that the Veteran's 
appearance was unkempt.  His affect was flat and blunted; his 
motor activity was tense.  His judgment was fair.  There was 
evidence of disorganized thinking and flashbacks but no delusions 
on mental status examination.  Suicidal or homicidal plans or 
intent were denied.  He reported being close to his two 
stepchildren and that his hobby was restoring old tractors.  The 
examiner noted that the Veteran had a limited support system with 
his wife and a few family members as he kept everyone else at a 
distance.  A diagnosis of "severe to extreme" PTSD was made.

An April 2008 VA treatment note shows that the Veteran had an 
anger outburst due to an inability to get pain medications at the 
VA medical facility.  Continued symptoms of depression, 
irritability, nightmares, flashbacks and agitation were reported.  
Mental status examination was negative for a formal thought 
disorder.  He was cooperative and responsive but irritable.

An October 2008 Tricare treatment note reflected a GAF score of 
55.  The Veteran reported experiencing nightmares every night, 
flashbacks approximately twice per week, which were triggered by 
sounds similar to explosions, and the avoidance of stimuli at an 
August 2009 Tricare treatment visit.  He no longer participated 
in social activities and was always at home when not at work.  He 
felt detached and estranged from others with the exception of his 
wife.  Suicidal ideations, homicidal ideations, auditory 
hallucinations or visual hallucinations were denied.  Mental 
status examination revealed that he was hypervigilant of his 
surroundings and that he displayed mild psychomotor agitation.  
He was fully oriented to person, place, time and situation.  
Speech was normal rate, volume and prosody.  Affect was 
frustrated and anxious and thought processes were linear, logical 
and goal directed.  There was no evidence of delusions.  Judgment 
and insight were fair; impulse control was poor to fair.  A 
diagnosis of chronic PTSD was made and a GAF score of 55 was 
assigned.  The examiner opined that the Veteran's symptoms caused 
clinically significant distress with occupational and social 
impairment with deficiencies in most areas including judgment and 
mood.

A GAF score of 50 was given in an August 2009 VA treatment note 
due to the Veteran's moderate symptoms.  The examiner noted that 
the Veteran was impaired in the social, family and occupational 
areas and that there were no suicidal ideations.  Significant 
problems with sleep, anhedonia, and a lack of desire to do 
anything were reported.  Avoidance and numbing symptoms such as 
an inability to remember parts of the trauma, avoidance of 
thoughts/feelings/discussions, feelings of detachment or 
estrangement from others and a restricted range of effect were 
noted.  Symptoms of increased arousal such as difficulty 
falling/staying asleep, irritability/outbursts of anger, 
difficulty concentrating, hypervigilance or an exaggerated 
startle response were reported.  He rarely went to the store or 
any event where he might encounter a crowd, his only confidant 
was his wife and he "[sat] in his house and stare[d] at the 
wall" in his spare time.  He experienced significant 
concentration problems, particularly at work as a welder, where 
he had difficulty reading architectural or engineering drawings.  
The Veteran also exhibited obsessive-compulsive behaviors such as 
counting things and desiring everything to be an even number.

An August 2009 VA psychiatric treatment note reflected the 
Veteran's reports of continued symptomology.  He described 
himself as remote, distant and unable to react emotionally as 
"nothing gets to" him.  Suicidal and homicidal ideations were 
denied.  Mental status examination revealed almost no 
fluctuations of affect and noted that he used almost no gestures 
or facial expressions when speaking.  He tended to minimize or 
deny in his first response to questions, requiring follow-up 
questions because he gave general or non-specific responses 
initially.  He made few spontaneous statements and replied after 
short to moderate pauses.  Assessments of PTSD and depression of 
not otherwise specified (NOS) were made and a GAF of 28 was 
assigned.

A September 2009 VA TBI evaluation reflects the Veteran's 
complaints of memory and attention problems.  His mood was 
described as angry, his affect was appropriate and he reported 
very little sleep.  Past or current suicidal ideations were 
denied.  The examiner noted that he appeared to be neatly dressed 
and adequately groomed.  His spontaneous speech was relevant, 
fluent and coherent.  Thought processes were goal directed and 
logical.  He was able to recall remote events accurately.  
Disinhibited or inappropriate behaviors were not displayed during 
the evaluation.  Neuropsychological testing revealed that the 
Veteran exerted good effort, enjoyed adequate frustration 
tolerance and did not fatigue easily.  These testing results 
revealed impaired attention and delayed memory and were 
consistent with a multi-factorial etiology involving a mild TBI, 
possible PTSD, and some emotional overlay.  A diagnosis of 
anxiety NOS was made.

The Veteran reported that he worked as a welder fabricating steel 
mining structures for the coal mining industry in a September 
2009 VA treatment note.

A September 2009 VA treatment note reflects the Veteran's reports 
of a good relationship with his wife and that he relationship was 
"rocky" for a period after his return from Iraq.  They had 
undergone some martial counseling and have improved the 
relationship.  His relationship with his brother has been 
strained since his return from Iraq as the Veteran felt his 
brother did not seem to care about him.  Suicidal or homicidal 
ideations were denied, although he admitted that there were times 
in which he would like to hurt others but that he did not have a 
plan nor has he acted on those feelings.

During an October 2009 DRO hearing, the Veteran testified he did 
not like being around people and basically stayed home.  He was 
easily distracted.  His wife testified that his temper was very 
short, he was always "on edge," that he was emotionally gone, 
that they did not communicate and that he did not participate in 
any social activities.

A GAF score of 28 was assigned in an October 2009 VA psychiatric 
treatment note.  The Veteran's affect was noted to appear more 
relaxed and less brittle.  His speech was coherent but there was 
still some hesitation.  He reported frequent "angry thoughts" 
when he reacts to things, that he considered harming people and 
that he chooses not to harm people.  Insight and judgment were 
intact.  Attention and concentration were mildly impaired and 
memory was delayed.

A November 2009 VA psychiatric examination reflected the 
Veteran's reports of increased flashbacks, nightmares four to 
five nights per week, and visual hallucinations when trying to 
sleep.  Other symptoms were consistent with his previous 
complaints.  He reported that he had installed motion sensitive 
lights and cameras at his house, and that he has awaken and taken 
a pistol and gone to his door.  He was employed as a welder and 
worked between 20 and 40 hours per week.  He got along "good" 
with his wife of eight years but did not have a good relationship 
with his brother.  He did not attend social gatherings but was 
able to perform his activities of daily living.  Mental status 
examination noted that his mood was dysthymic and his affect was 
restricted.  He was not very spontaneous in talking, but that he 
answered the questions when asked.  His thought processes were 
coherent and logical and thought content showed no delusions.  
Remote memory, insight and judgment were intact.  Following this 
examination and a review of the Veteran's claims file, a 
diagnostic impression of PTSD was made and a GAF score of 55 was 
assigned.

A December 2009 VA psychiatric examination reflects the Veteran's 
complaints of auditory, visual and olfactory hallucinations that 
occur repeatedly during the day.  He reported that he did not 
trust the provider, that he did not trust anyone, that he kept an 
eye on his neighbor and that he wondered if he was being watched.  
Affect was reduced in range and variability.  Suicidal and 
homicidal ideations remained denied.  Insight and judgment were 
intact.  Thought processes were generally organized and goal 
directed.  

During an October 2010 hearing, the Veteran's representative 
argued that the Veteran no longer socializes with anyone and that 
he had not spoken to his mother in months.  He refused to answer 
or return phone calls and did not sustain relationships.  He was 
in marriage counseling with his wife.  The Veteran testified that 
he felt emotionally numb, that he "quit doing stuff," he 
avoided his co-workers and did not associate with his mother 
often.  His relationship with his wife and stepchildren has 
changed as he does not "do anything."  While at home, he sits 
on the couch and stares at the wall.  His sleep is poor; he 
experiences nightmares.  The Veteran's predominate emotion was 
anger and he didn't "feel like" shaving or getting haircuts.  
He would never hurt himself but would hurt another if "he had 
to."  He sometimes forgot where he was going while driving his 
vehicle and occasionally had difficulty orienting to time.  He 
experiences daily depression, panic attacks, is unable to focus 
on one thing, gets confused at work when completing tasks he once 
thought of as easy and usually allows someone else to make 
decisions.  He carries a weapon with him.  

His wife testified during the October 2010 hearing that the 
Veteran had been really active with the children prior to his 
deployment by participating in sports, going to parks, camping 
and fishing and that their marriage was "solid."  Since 
returning from deployment, he sits on the couch in front of the 
television and appears bored when doing anything.  His temper is 
short with the stepson bearing the brunt of his anger.  They do 
not communicate.  They were in marriage counseling and their 
intimacy is nonexistent.  He does not have a real relationship 
with his stepchildren as "everyone goes their own way."  His 
appearance had changed as he no longer cares how he looks and 
there are times when he does not shower.  His memory is poor and 
he is very forgetful.

The Veteran's PTSD has been manifested by anger, irritability, 
sleep disturbances, the intermittent neglect of personal 
appearance, social isolation, hallucinations and near-continuous 
depression throughout the course of this appeal.  He was able to 
maintain employment as a welder, although it appears that this 
employment may be less than full-time.  His relationship with his 
wife and stepchildren was strained and he had no other social or 
family relationships.  His judgment was consistently noted to be 
intact and there is no clinical evidence of a thought disorder.  
The text of an August 2009 VA treatment note suggests that he may 
suffer from some obsessional rituals.  Suicidal ideations or 
attempts were consistently denied by the Veteran and the clinical 
evidence was negative for such symptoms.  His GAFs have ranged 
from 28 to 60, suggesting moderate to serious/severe impairment.  
Based on the totality of the evidence and resolving all doubt in 
the Veteran's favor, the Board concludes that a rating of 70 
percent is therefore warranted throughout the course of this 
appeal.  38 C.F.R. § 4.130, DC 9411.

A rating in excess of 70 percent is not warranted as the record 
was negative for gross impairment in thought processes or 
communications, persistent delusions, persistent danger of 
hurting self or others, grossly inappropriate behavior and, the 
intermittent inability to perform activities of daily living.  
While the Veteran appears to suffer from persistent 
hallucinations and occasional disorientation to time or place, he 
has not been shown to have most of the symptoms listed as 
examples in the criteria for a 100 percent rating.  Id.  In 
addition, the Veteran's representative has indicated that a 70 
percent rating would satisfy the Veteran's appeal.  The Board 
therefore finds that the Veteran's symptoms more closely meet the 
criteria for a 70 percent rating throughout the course of this 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches, Residual of TBI

The Veteran contends that the severity of his headaches warrants 
a higher rating.  His headaches are currently rated by analogy 
under the diagnostic codes for evaluating TBI residuals and 
migraine headaches.

A 30 percent rating is warranted for migraines where there are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a maximum 50 percent rating.  38 
C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  According to 
Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, 
"prostration" is defined as "a marked loss of strength, as in 
exhaustion."

Prior to October 23, 2008, DC 8045 provided that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8911).  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no more 
under DC 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, DC 8045 (effective prior to October 23, 
2008).

The protocol for TBI were revised during the pendency of this 
appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective 
date for these revisions is October 23, 2008.  See 38 C.F.R. § 
4.124, Note (5).  For claims received by VA prior to that 
effective date, a veteran is to be rated under the old criteria 
for any periods prior to October 23, 2008 but under the new 
criteria or the old criteria, whichever are more favorable, for 
any period beginning on October 23, 2008.  The claim is to be 
rated under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 8-36 
(October 24, 2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 
(2010).

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others. In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  Evaluation of Cognitive Impairment and 
Subjective Symptoms: The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, and 
labeled "total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not provide 
for an impairment level other than "total," since any level of 
impaired consciousness would be totally disabling. Assign a 100- 
percent evaluation if "total" is the level of evaluation for one 
or more facets.  If no facet is evaluated as "total," assign the 
overall percentage evaluation based on the level of the highest 
facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; 
and 3 = 70 percent.  For example, assign a 70 percent rating if 3 
is the highest level of evaluation for any facet.  38 C.F.R. § 
4.124a, DC 8045 (2010).

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a co-morbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.  Id.

During a June 2007 VA general medical examination, the Veteran 
reported intermittent headaches that originated in the frontal 
part of his head.  These headaches occurred 2 to 3 times per week 
and lasting between 8 and 24 hours.  He does not take any 
medication for his headaches but usually went to bed and 
attempted to sleep.  Light and noise precipitated his headaches.  
Visual hallucinations during headaches were denied.  Nausea and 
stomach cramps accompany these headaches.  He missed two to three 
workdays a month due to his headaches.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of headaches secondary to a TBI was made.  The examiner 
opined that it was too early to say whether the Veteran suffered 
from tension headaches or migraine headaches.

Complaints of continued headaches were noted in an October 2008 
Tricare treatment note.  The Veteran reported that he experienced 
headaches two to three times per week and that these headaches 
lasted between 4 and 24 hours in a June 2009 Tricare treatment 
note.  He used over the counter migraine headaches and this was 
effective in treating his symptoms approximately 60 percent of 
the time.  Neurological examination was normal.  The examiner 
noted that it was impossible to determine how long the Veteran's 
headache symptoms would persist and that his use of daily opiod 
narcotics to treat his service-connected lumbar spine disorder 
was likely worsening his chronic headaches.

During an October 2009 DRO hearing, the Veteran testified that he 
experienced headaches at least 2 to 3 times per week, lasting 
between 6 and 24 hours.  He gets sick to his stomach, light-
headed and is affected by excessive light and sound during these 
episodes.  He missed 3 to 5 days per month due to headaches as he 
was unable to work during that time.

The Veteran reported consistent headaches all over his head at a 
November 2009 TBI examination.  They sometimes occurred when he 
wakes up in the morning and may last the entire day.  He must lie 
down or leave work when he experienced headaches.  He reported 
losing three to five days of work per month due to his TBI 
symptoms, including headaches.  Hospitalization for headaches was 
denied.  An assessment of cognitive impairment and other 
residuals of TBI found that there was objective evidence of mild 
impairment of memory, attention and concentration.  Executive 
functioning, judgment, motor activity, visual/spatial orientation 
and consciousness were normal.  Social interaction was 
occasionally inappropriate secondary to avoidance behavior of 
PTSD.  Occasional disorientation to one of the four aspects of 
person, time, place and situation were noted.  Subjective 
symptoms which may interfere with work include his reported 
headaches, irritability spells which affected his co-workers and 
hypersensitivity to sound and light.  There were no 
neurobehavioral effects including verbal or physical aggression 
although there was some impact on his social interaction due to 
PTSD.  He was able to communicate and comprehend written and 
spoken language.  Various diagnostic testing had revealed 
impaired attention, delayed memory and mild memory impairment 
with neurolinguistic impairment.

During an October 2010 hearing, his representative argued that 
the Veteran missed two to five days per month due to his 
headaches.  He stopped taking medication for his headaches as the 
prescribed medications increased his depression.  The Veteran 
testified that he experienced three to four headaches per week 
that were constant, dull and sharp.  He usually woke up with 
headaches, that they usually lasted 12 to 16 hours and that he 
was unable to work on days that he experienced headaches due to 
their severity.  He no longer went to the doctor for his headache 
complaints as the treatment had been ineffective.  He treated his 
headaches by lying down in a dark room.  His headaches were 
usually associated with photophobia, nausea and light-headedness.  
He experienced frequent insomnia and was tired all of the time.  
The Veteran reported blurred or double vision.  He was unable to 
remember the last time he worked a 40 hour week and did not 
believe he had worked one since service.

A rating in excess of 30 percent under the diagnostic code for 
migraine headaches requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The evidence of record establishes that the 
Veteran's headaches occurred between two and five times per week, 
that each headache lasts between 4 and 24 hours and that he must 
lie down in a darkened room to resolve these headaches as 
prescribed medications had worsened his depression.  He had 
consistently reported missing approximately 3 to 5 days of work 
per month, which amounts to approximately 25 percent of his 
scheduled work time.  Applying all reasonable doubt in favor of 
the Veteran, the Board concludes that a rating of 50 percent is 
warranted throughout the course of this appeal.  38 C.F.R. § 
4.124a, DC 8100.  This is the highest rating available under the 
diagnostic code for migraine headaches.

A rating in excess of 50 percent under the diagnostic code for 
residuals of a TBI requires a "total" evaluation to be assigned 
for one or more facets or a "3" to be assigned as the highest 
level of facet after October 23, 2008 or the finding of multi-
infarct dementia prior to that date.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.124a, DC 8045 (prior to and since October 23, 
2009).   The clinical evidence was negative for evidence of 
multi-infarct dementia and the Veteran has not claimed to have 
suffered from such a condition.  As detailed below, the highest 
level of severity for any facet was "1" under the revised 
criteria and a rating in excess of 50 percent is therefore not 
warranted.

A level of severity of "0" has been assigned for the Judgment 
facet, indicating that the November 2009 examiner's findings of 
normal judgment.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence of mildly impaired 
judgment, including symptoms such as for complex or unfamiliar 
decisions, occasionally unable to identify, understand, and weigh 
the alternatives, understand the consequences of choices, and 
make a reasonable decision.  A level of severity of "1" has 
been assigned for the Social interaction facet, indicating that 
an examiner has found evidence that social interaction is 
occasionally inappropriate. A higher level of severity of "2" 
is not warranted unless an examiner finds evidence that social 
interaction is frequently inappropriate.  A level of severity of 
"1" has been assigned for the Orientation facet, indicating 
that an examiner has found evidence such as occasionally 
disoriented to one of the four aspects (person, time, place and 
situation) of orientation.  A higher level of severity of "2" 
is not warranted unless an examiner finds evidence such as 
occasionally disoriented to two of the four aspects (person, 
time, place, and situation) of orientation or often disoriented 
to one aspect of orientation. 

A level of severity of "0" has been assigned for the Motor 
activity (with intact motor and sensory system) facet, indicating 
that an examiner has found evidence of motor activity normal.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as motor activity normal most of the 
time, but mildly slowed at times due to apraxia (inability to 
perform previously learned motor activities, despite normal motor 
function).  A level of severity of "0" has been assigned for 
the Visual spatial orientation facet, indicating that an examiner 
has found evidence of normal.  A higher level of severity of 
"1" is not warranted unless an examiner finds evidence such as 
mildly impaired.  Occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following directions 
but is able to use assistive devices such as GPS (global 
positioning system).  A level of severity of "1" has been 
assigned for the Subjective symptoms facet, indicating that an 
examiner has found evidence of three or more subjective symptoms 
that mildly interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light.  A higher level of severity of "2" 
is not warranted unless an examiner finds evidence of three or 
more subjective symptoms that moderately interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  Examples of findings that might be 
seen at this level of impairment are: marked fatigability, 
blurred or double vision, headaches requiring rest periods during 
most days.  

A level of severity of "0" has been assigned for the 
Neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them.  A level of 
severity of "0" has been assigned for the Communication facet, 
indicating that an examiner has found evidence such as able to 
communicate by spoken and written language (expressive 
communication), and to comprehend spoken and written language.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as comprehension or expression, or 
both, of either spoken language or written language is only 
occasionally impaired and can communicate complex ideas.  The 
evaluation assigned for cognitive impairment and other residuals 
of TBI not otherwise classified are based upon the highest level 
of severity for any facet as determined by examination.  Only one 
evaluation is assigned for all the applicable facets.  Thus, as 
the highest severity level of "1" was assigned for the social 
interaction and subjective symptoms facets, a rating of 10 
percent is warranted under the diagnostic criteria for residuals 
of a TBI.  38 C.F.R. § 4.124a, DC 8045 (2010).  As such, the 
Board finds that a 50 percent rating under DC 8100 is warranted 
due to his ongoing headaches, a residual of his TBI.  Finally, 
the Board notes that the Veteran has separate schedular ratings 
for PTSD and for headaches and assignment of a separate rating, 
under DC 8045, would violate the prohibition against pyramiding, 
that is, the evaluation of the same manifestations under 
different diagnostic codes.  See 38 C.F.R. § 4.14 (2010).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a higher rating.

Extraschedular Consideration

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's PTSD and headaches have been manifested as 
described above.  Here, the rating criteria reasonably describe 
his disability level and symptomatology and provides for more 
severe symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluations for PTSD 
and headaches, are therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  There were no reported periods of 
hospitalization for either disability during the course of this 
appeal.  Hence, referral for consideration of an extraschedular 
rating is not warranted.

Lumbar Strain, Tinnitus and Hearing Loss

During his October 2009 hearing, his representative indicated 
that the Veteran wished to withdraw his appeals with regard to 
his claims of entitlement to higher initial ratings for lumbar 
strain, for tinnitus and for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn these appeals and there remain no 
allegations of errors of fact or law for appellate consideration.  
As such, the Board does not have jurisdiction to review his 
claims of entitlement to higher initial ratings for lumbar 
strain, for tinnitus and for bilateral hearing loss and, thus, 
these claims are dismissed.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an initial rating of 70 percent 
for PTSD is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an initial rating of 50 percent 
for headaches as a residual of a TBI is granted.

The appeal with regard to entitlement to an initial rating in 
excess of 20 percent for a lumbar strain with herniation of the 
nucleus pulposus is dismissed.

The appeal with regard to entitlement to an initial rating in 
excess of 10 percent for tinnitus is dismissed.

The appeal with regard to entitlement to an initial compensable 
rating for bilateral hearing loss is dismissed.


REMAND

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service-connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based on individual unemployability due solely to 
the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities satisfy the 
statutory requirements for TDIU as detailed under 38 C.F.R. § 
4.16(a).  During his October 2010 hearing, the Veteran testified 
that he worked as a welder but has not worked a full-time week 
since discharge which he attributed to his service-connected 
headaches and PTSD.  He reported in a November 2009 VA treatment 
note that he worked between 20 and 40 hours per week.  An 
examination is required to determine whether the Veteran's 
employment was marginal and what effect the Veteran's service-
connected disabilities have on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for the 
evaluation and treatment of the Veteran from 
the Beckley and Salem VA Medical Centers, 
since January 2010.  All records/ responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, schedule the 
Veteran for an examination to determine the 
combined impact of all service-connected 
disabilities on his ability to obtain and 
maintain gainful employment consistent with 
his education and occupational experience.  A 
copy of the Veteran's claims file, 
including a copy of this REMAND, should 
be made available to the examiner.

After reviewing the claims file and examining 
the Veteran, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities, either 
alone, together or in some combination, 
render him unable to secure or follow a 
substantially gainful occupation for which 
his education and occupational experience 
would otherwise qualify him.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, adjudicate the 
claim for a TDIU, in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, furnish him and his 
representative a supplemental statement of 
the case, and afford them the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


